179 Kan. 72 (1956)
293 P.2d 241
CITIES OF HESSTON AND SEDGWICK, and HARVEY HENSLEY, CITIES OF BURRTON AND HALSTEAD, and THE CITY OF NEWTON, KANSAS, Appellees,
v.
R.V. SMRHA, Chief Engineer, Division of Water Resources, Kansas State Board of Agriculture, Topeka, Kansas, and THE CITY OF WICHITA, KANSAS, Appellants.
No. 39,890
Supreme Court of Kansas.
Opinion filed January 28, 1956.
Warden L. Noe, special assistant attorney general, and William P. Timmerman, of Wichita, argued the cause, and Harold R. Fatzer, attorney general, Paul Wilson, assistant attorney general, Fred W. Aley, city attorney, Robert B. Morton, assistant city attorney, Edward F. Arn, and Richard F. Mullins, all of Wichita, were with them on the briefs for the appellants.
Kenneth G. Speir and J.G. Somers, both of Newton, argued the cause, and Vernon A. Stroberg, Herbert H. Sizemore, and Richard F. Hrdlicka, all of Newton, were with them on the briefs for the appellees.
The opinion of the court was delivered by
ROBB, J.:
This appeal is dismissed in accordance with the opinion and views expressed in City of McPherson v. Smrha, No. 39,873, this day decided.